UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6121


ALFRED DONNIE MARTIN, JR.,

                Plaintiff - Appellant,

          v.

BROAD RIVER CORR. INSTITUTION;       MAJOR   SHARON   SUTTON;   PVT
JONES; INMATE RICHARD M. KOUGH,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Timothy M. Cain, District Judge.
(2:13-cv-01510-TMC)


Submitted:   April 17, 2014                  Decided:   April 23, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfred Donnie Martin, Jr., Appellant Pro Se.  Jocelyn Newman,
RICHARDSON, PLOWDEN & ROBINSON, PA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfred       Donnie     Martin,             Jr.,    appeals    the      district

court’s orders accepting the recommendation of the magistrate

judge     and    denying       relief     on       his    42    U.S.C.     § 1983    (2006)

complaint and denying his motion for reconsideration.                               We have

reviewed the record and find no reversible error.                            Accordingly,

we affirm for the reasons stated by the district court.                               Martin

v. Broad River Corr. Inst., No. 2:13-cv-01510-TMC (D.S.C. Nov.

19,     2013;    Jan.    17,     2014).            We    deny    Martin’s     motion      for

appointment of counsel.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before   this     court    and          argument   would    not     aid   the

decisional process.

                                                                                    AFFIRMED




                                               2